DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21-24, 29-35 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kshatriya (8,596,391).
Regarding claims 21, 29 and 33, Kshatriya in figures 1-23, disclose a method of converting vehicle into hybrid vehicle, which can be considered a motor integration assembly, comprising an electric machine (104) for providing torque to a portion of a drivetrain of a four-wheel vehicle and for converting the four-wheel vehicle into a hybrid-electric four-wheel vehicle, a torque transfer unit (122) for transferring torque from the 
 	Regarding claims 22, 30, 34, Kshatriya disclose the torque transfer unit including gearing for transferring torque from the electric machine to the drivetrain of the hybrid- electric four-wheel vehicle Col. 6, lines 8-21).  
 	Regarding claims 23, 31, Kshatriya disclose the electric machine converting electrical power to mechanical power (the electric machine can be in motor mode and regenerator mode).  
 	Regarding claims 24, 32, 35, Kshatriya disclose a supporting structure (a vehicle frame as show in figures 2-3, which can be considered a supporting structure) .  
Claim(s) 25-28 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kyle (2010/0044129).
 	Kyle in figures 1-7, disclose a hybrid-electric four-wheel vehicle system, comprising a transmission (24) for providing torque to a drivetrain (a drivetrain including a drive shaft 26, 28, universal joints 30, 32) of the hybrid-electric four-wheel vehicle having an internal combustion engine (12), Kyle also disclose an electric machine (44) for providing torque to the drivetrain of the hybrid-electric four- wheel vehicle, a torque transfer unit (10) for transferring torque from the electric machine to the drivetrain of the hybrid-electric four-wheel vehicle. Kyle also disclose a motor integration assembly, comprising an electrical storage system (30) electrically connectable to the electric machine (see figures 2A-2C). The electrical storage system located externally from the electric machine and the torque transfer unit. The electrical storage system being located aft of the electric machine and a portion of the electrical storage system is located above the drivetrain of the hybrid four- wheel vehicle (see figures 2A-2C). Kyle also disclose a control unit (a clutch can be considered a control unit) located apart from the electrical storage system that controls the torque transferred from the torque transfer unit to the drivetrain (the clutch disconnect the input 28 from the output shat 54 to control the torque transfer from the torque transfer unit to the drivetrain). The control 
 	Regarding claim 26, Kyle disclose the torque transfer unit including gearing (72, 76) for transferring torque from the electric machine to the drivetrain of the hybrid-electric four-wheel vehicle.  
 	Regarding claim 27, Kyle disclose the electric machine converting electrical power to mechanical power (in motor mode).  
 	Regarding claim 28, Kyle in para. 0038, disclose the motor integration assembly further comprising a supporting structure (48, 50) configured to receive (i) a first portion of a drivetrain of a hybrid-electric four-wheel vehicle, the first portion configured to deliver torque from the transmission of the hybrid-electric four-wheel vehicle, and (ii) a second portion of the drivetrain of the hybrid-electric four-wheel vehicle, the second portion configured to transfer torque to at least one wheel of the hybrid-electric four-wheel vehicle.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618